Case 4:20-cv-00910-P Document 10 Filed 10/02/20 Page1of20 PagelD 337

PRISONER’S CIVIL RIGHTS COMPLAINT (Rev. 05/2015)

IN THE UNITED STATES DISTRICT COURT

FOR THE NORTHERN DISTRICT OF TEXAS
Ft. Worth

Cnstal Thomas 2B 32-078

Plaintiff s Name and ID Number

EMc- Carsivet! AMENDED COMPLAINT

Place of Confinement
CASE NO._4:20-cv-910-P
(Clerk will assign the number)

 

 

Vv.
oe > —— . US. DISTRICT COURT 7

T EMC-Carsvet! Po. bok AUS 7 NORTHERN DI q PTE CAS |
Defendant’s Name.and Address F#- ter th TX 2EIRTD FILED. Oe TEXAS |

- (Female .
CO fanny EMC-Cors we tl VO, BX ANT
Defendant’s Name and Address F+- Wet TY WIA}
AMSA
McGee Fwc- Carswell PO. Bet 21137) CLERK, US. DISTRICT COUR
Defendant’s Name and Address F+. Wott), TA etd? By i T
(DO NOT USE “ET AL.”) “ oT wit |

 

 

v7 =a

 

INSTRUCTIONS - READ CAREFULLY

NOTICE:

Your complaint is subject to dismissal unless it conforms to these instructions and this form.

1. To start an action you must file an original and one copy of your complaint with the court. You should keep a
copy of the complaint for your own records.

2. Your complaint must be legibly handwritten, in ink, or typewritten. You, the plaintiff, must sign and declare
under penalty of perjury that the facts are correct. If you need additional space, DO NOT USE THE REVERSE
SIDE OR BACK SIDE OF ANY PAGE. ATTACH AN ADDITIONAL BLANK PAGE AND WRITE ON IT.

3. You must file a separate complaint for each claim you have unless the various claims are all related to the same
incident or issue or are all against the same defendant, Rule 18, Federal Rules of Civil Procedure. Make a short and
plain statement of your claim, Rule 8, Federal Rules of Civil Procedure.

4. When these forms are completed, mail the original and one copy to the clerk of the United States district court
for the appropriate district of Texas in the division where one or more named defendants are located, or where the
incident giving rise to your claim for relief occurred. If you are confined in the Texas Department of Criminal
Justice, Correctional Institutions Division (TDCJ-CID), the list labeled as “WENUE LIST” is posted in your unit
law library. It is a list of the Texas prison units indicating the appropriate district court, the division and an address
list of the divisional clerks.
Case 4:20-cv-00910-P Document 10 Filed 10/02/20 Page 2of20 PagelD 338
FILING FEE AND IN FORMA PAUPERIS (IFP)

1. In order for your complaint to be filed, it must be accompanied by the statutory filing fee of $350.00 plus an
administrative fee of $50.00 for a total fee of $400.00.

2. Ifyou do not have the necessary funds to pay the fee in full at this time, you may request permission to proceed
in forma pauperis. In this event you must complete the application to proceed in forma pauperis, setting forth
information to establish your inability to prepay the fees and costs or give security therefor. You must also include
a current six-month history of your inmate trust account. If you are an inmate in TDCJ-CID, you can acquire the
application to proceed in forma pauperis and the certificate of inmate trust account, also known as in forma pauperis
data sheet, from the law library at your prison unit.

3, The Prison Litigation Reform Act of 1995 (PLRA) provides “... if a prisoner brings a civil action or files an
appeal in forma pauperis, the prisoner shall be required to pay the full amount of a filing fee.” See 28 U.S.C.
§ 1915. Thus, the court is required to assess and, when funds exist, collect, the entire filing fee or an initial partial
filing fee and monthly installments until the entire amount of the filing fee has been paid by the prisoner. If you
submit the application to proceed in forma pauperis, the court will apply 28 U.S.C. § 1915 and, if appropriate, assess
and collect the entire filing fee or an initial partial filing fee, then monthly installments from your inmate trust
account, until the entire $350.00 statutory filing fee has been paid. (The $50.00 administrative fee does not apply
to cases proceeding in forma pauperis.)

4. Ifyou intend to seek in forma pauperis status, do not send your complaint without an application to proceed in
forma pauperis and the certificate of inmate trust account. Complete all essential paperwork before submitting it

to the court.

CHANGE OF ADDRESS

It is your responsibility to inform the court of any change of address and its effective date. Such notice should be
marked “NOTICE TO THE COURT OF CHANGE OF ADDRESS” and shall not include any motion for any
other relief. Failure to file a NOTICE TO THE COURT OF CHANGE OF ADDRESS may result in the dismissal
of your complaint pursuant to Rule 41(b), Federal Rules of Civil Procedure.

I. PREVIOUS LAWSUITS: /
A. Have you filed amy other lawsuit in state or federal court relating to your imprisonment? __ yes KNO
B. If your answer to “A” is “yes,” describe each lawsuit in the space below. (If there is more than one

lawsuit, describe the additional lawsuits on another piece of paper, giving the same information.)

1. Approximate date of filing lawsuit:

 

2. Parties to previous lawsuit:
Plaintiff(s)
Defendant(s)

Court: (If federal, name the district; if state, name the county.)

 

 

 

Cause number:

 

Name of judge to whom case was assigned:

 

Disposition: (Was the case dismissed, appealed, still pending?)

 

YN DAW w

Approximate date of disposition:

 
I.

Ul.

IV.

Case 4:20-cv-00910-P Document 10 Filed 10/02/20 Page 3of20 PagelD 339

PLACE OF PRESENT CONFINEMENT: WY \ Cc Cars ire l (

 

EXHAUSTION OF GRIEVANCE PROCEDURES: |
Have you exhausted all steps of the institutional grievance procedure? __ YES Yi Nno

Attach a copy of your final step of the grievance procedure with the response supplied by the institution.
Was refused amingstratre Cemedies by Carswe lt! St PL,
PARTIES TO THIS SUIT:
A. Nameand address of plaintiff: Crtstal “Thaw Wns # QIKR|8-o7¥
EMC Curse tl pO. Box 27137
TA. Welth TK 1u197_ Reaae

B. Fullname of each defendant, his official position, his place of employment, and his full mailing address.

Defendant #1: Wacden M, Cate
EMC Cawe il PC: Rox ANS7 Ft Werth TV 26137
Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

We was not Kept lnis veisoneys safe tas been told abet bis
Se Calling mmetely retarcls'+ has per dows anyteusg:

Defendant #2: OLE, cek Boron (Tema le.
EMC Carswell 2-0. Bek A137 FA. Worth, TH Ue)
Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

x « ‘ ) gt “ ‘ % 5
Cuts nad inmates Wow, oul (eee on pe Plocrd Kicking ibm, denied
Ne Slag, Stemps. .

Defendant #3: Socia\ Wetter mA cA Gre.
EMC Cofswe tl PO. Box D137 F. Worth TY 16397
Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

When asked for Stems /Prowe calls for almost a month he

Conia ls Aenied me

Defendant #4: CO Scott (Sanitetteu’

 

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

Denied te Aurcde ecient Guantn kf of PPE te yn

Fico Wwrrere Vwi wld us te Layvure sk Gut oy fe-use Yew.
Defendant#5: LA. Butler

 

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

A eg a
Catseck ak pvrurtes, Prceatenod InarezZ ench mys (Tr

XX

wren We Wotught us to SA Unit.
Case 4:20-cv-00910-P Document 10 Filed 10/02/20 Page4of20 PagelD 340

eensicn to paye 2 Sub Secticn B.

Delendeawt 4 lo | BoP

Boelr describe Hnre ockls om f om isSien(s) ed jin 9S
che fence Slate bs, ou cle awedl hat mecl You.

Even f tne ROP had « olan of acheon tn Olace whew
Covicl+ \G broke out, ie WS carried Out ty Such a war
Vncd Pe clbicers were nct Qiwen Vitel inflermebhen i. 8
hey were Working tn herarcdeus envivornments because
Wwe, (  wandes) Yue Re teshag Dosh ve Los Covicl- is So re
officerS were not meoehug Pe nnretes busic neccts
Suck aS hg ene Products, Clean Livin enuivonmentr
Clean Clore , Boe suloyected tue Tm tte te cVice L ond
manatee, | Punishwwreryt Loy bens sick wit, (ourel-1g and
Not eren Giang US access te An PSYchelegicg | help.
i

Case 4:20-cv-Q0910-P Boddnth

Cause of

0 t ig th 4 mwenad merit

<i Filed 10/02/20 Page5of20 PagelD 341
Action

 

__ Vie lation
The
INMATES need
ito considerat

Ov Son OAL ror it
Ss durin
ioN\ aricl

T teke_ the a

€ Fan he WALL
itible

ies. did
ee toe

chil AET rovide COW FE

Ge Ihes Mat met or mech “ewized standards |

decency",
\. De l\ he

a. Extre
. WAEAS A
lea +5 *
bewe
CoV it-

3. Denia
_O) Prysit

©

. ©. . Pain 4
Prison.

Pour” Seno

“Aor be taken as)

\r Was and is h

5. Cledning & Bed

Wemen were er ced. to Wear,

‘clothes & bedding Sor Wa
Sick with CoviOKi9

duck
while

c. Failure.
_ OVS Pose

Lo al
OF Ww

me. one
VES. wim lack thereof | “ha

“Nege
Ke cced |
q aostin

of me Ne

Wee

4. Unnecessary

= |

> Elicia
US Med

Aumendmen’t

Oo North were

over restroom needs and had

wleeding
on thei

 

TncdiG&erence.

al Un yushe yed Security.
Five" CON ID- IT ny motes to
nic ipecoming ~ “postWwe” “earth |
Lg wes and. Cie ther pa eI

1 Tren Lents

anc Wanton lf): ction
AS usr. ce spend Lo eM oe
Lica NEeAS Vid- 1G Can |

non-Senous and thet ils hea
andled here at. tet ae -

Adin, a : 7 |
ithe same.
aps PMS

ocd Phe in mates, +o .¢ ire perl
asres wroloake rhe 3

» AVI ef dno wmmates ww ont,

Pnreatened at” Quen. point:
Vadtes.

en Them selves. and ucinating

Se\v

JLT. -

CS WE were “tol&S uy
BUTLER. T+s bac enough

 
Case 4:20-cv-00910-P Document 10 Filed 10/02/20 Page 6of20 PagelD 342 @

    
  
  

thet. > Bceathine " wm aS ie LT: jaa TONY
was Wb in qG Cireacmvis. LT. AI THOMY
Was Gong inthe CeAls eon around a shotgun
_\oek ina Weapon. as Kine “Loho's pean nat
. toda h< COME Sone bok {8 ' arid. aS \so. S06 ahh
. and aun ding us Ere seul are. abou. +o Sed wht

Tw oal\\ a

7. No were to Hy qiaes ea Conmcisbare Yor
These. provicle Ay he, Anstitution as well
a8 hose ON ComnmiSSArt . SINCE woe Were
- _ WoT. permitted | +o Shoe, We As \yach Sins.
noe VE Jeveryunn ere abeub washiag \OcuT Wands | a
. fiedg ten Hy doe to Covib-lt,Yert on sevegod _
__eclassions ,fec Severa) daus aka time, canoct
oF Hand. Soap | wm the Restreons._ ne

 

g. BO HOT” meals Lor 22 das Ss and o given. Sack _
meals, referred to doy b "ANTHONY AS
‘BOG NASTES” ON ea OCCASSIONS _

—xhece Was MerDED \enchmeat| a Nd caw _

veoerabiles Ly ok Gere PROLOA_ en Fa
ee dyer bcovaly ko th eFficers
_atrention, pere old “Xdere Sorry,
oak sec \ ponat We have-to qwe yall

Ss A Sanchacy edviTon MEE S. (A. basic _
ynawman need. hat a. Pena. aati chstion._.

 

 

  

 

 

 

 

must previde™, a
q. Net provid 9p “pro rad PE pete CDC
Sy een eae . 2 ave) (to! Gloves at

| \\, Skate Membmas 1 the OFGrcers
a inal. natal alse dong alaosuitt for
being mada to oon. WN. Hazardevs. a
—_Condtéinéas and Net Provided pro PPE.
Se\C-eare | iD Some Saag, Mak is no pis Ve
to, Over Crow ding and AA Seciall Daag:
There arelwowien to on 4@ rom Mey
z AO" cell that has a sets of bunk”

 

 

 
|
Case 4:20-cv-00910-P Documen

beds ,

U Locker
Arstanc.
with.
that

 

There

wee. MECY
mateeenee Cor ether ince Dee

10 Filed 10/02/20 Page 7 of 20 PagelD 343

a ces worth attachek chat an a

ma Woe re. wrced te hve ta ceMS
posi hve. COVID-1A MAwortes . Tinwehes

c\ | ond vith “ +oted

 
   
 

 

T noses oho, had. tested. > a
AiMes pron to tesrieg posihnve, had been |
hing. in the Same. ce ils vatth Ser age Fader

inmate Ss which. could not be moved
Over CHOU AG. 1
We have sutlered oa “mutual ets rein

effect ther pre
a _sinale , iden

 

OR!
HFA ble ‘Guan, yieed *

\
UCeS Aho ACO ly eofers “eS

 

 

tm or de to became. mnconsh tutional in.
—COWWWANGANRON 6 | oo
7 fo
/ - cen

 

 

 
Case 4:20-cv- -00910- P Documen

x*

2 A AN Wa. Ded
+ rear PATS, cl

factors. which. e

and names. as

(See ‘ish

 

t10 Filed 10/02/20 Page 8of20 PagelD 344

rf

cument List

\arodions en -evennxs,
wuel\hyy andin er
rovidte dotes , times.
L ev lence of fact.

a (8% sMached) Provided)

CAt+Hache

 

 

 

@
Docket Text¢ase 4:20-cy-00910-P_ Document 10 Filed 10/02/20 Page 9 of 20 PagelD
New Case Notes: A filing fee pee not ge vo agelD 345

been paid. No prior sanctions found. (For court use only — links to the

<a href=https://pcl.uscourts.gov/pcl/index.jsf target=_blank>national</a>

and <a href=http://sanction.txed.circ5.dcn/ target=_blank>circuit</a> indexes. )
File to: No court file needed. Pursuant to Misc. Order 6, Plaintiff is
provided the Notice of Right to Consent to Proceed Before A U.S. Magistrate
Judge. Clerk to provide copy to plaintiff if not received electronically.
Attorneys are further reminded that, if necessary, they must comply with

Local Rule 83.10(a) within 14 days or risk the possible dismissal of this

case without prejudice or without further notice. (wxc)

4:20-cv—00807-P Notice has been electronically mailed to:

4:20-cv-00807-P Notice required by federal rule will be delivered by other
means (as detailed in the Clerk's records for orders/judgments) to:

Christina Juarez

No. 48416-177

BOP Carswell FMC

P.O. BOX 27137

Fort Worth TX 76127
USA

Kendra Ward

#53803-177

BOP Carswell FMC

P.O. BOX 27137

Fort Worth TX 76127
USA

Faith Blake

73053-279

BOP Carswell FMC

P.O. BOX 27137

Fort Worth TX 76127
USA

Christina Williams <br>.
Victoria Martinez <br>.
Stephanie Walker <br>.
Laura Hernandez <br>.
Crystal Thomas <br>.
Jessica Chronister <br>.
Tesa Keith <br>.

La Toysha Gibson <br>.
Tiffany Snodgrass <br>.
Delisa Williams <br>.
Tracie Cartwright <br>.
Crystal Hamann <br>.
Megan Scott <br>.

Ariel Bishop <br>.
Tanya Torrence <br>.
Clara PoorBear <br>..
Genesis Gonzalez <br>.
Juliana Lourde <br>.
Windy Panzo <br>.
Samantha Forsythe <br>.
Andrea Brooks <br>.
Carrie Allred <br>.
Angela Reynolds <br>.
Mindy Casas <br>.
Wikki Graham <br>.
Anika FOTS ase 20- -cv-00910-P Document 10
Angela Curpit <br>.
Cynthia Baxter <br>.
Villiscia Thomas <br>.
Georgia Gregg <br>.
Dakota Garmany <br>.
Desiree Wade <br>.
Laura Shauger <br>.
Wendy Espinoza <br>.
Tiffany Mankin <br>.
Barbara Comnehan <br>.
Shelly Mixson <br>.

Amy Tedder <br>..

Laci Landers <br>.
Brandi Moore <br>.
Gloria Beltran <br>.
Mia Mitchell <br>.
Raneem Hourani <br>.
Kerri Keith <br>.
Chrystal Larcade <br>.
Maria Rendon <br>.
Jessica Holl <br>.
Perda Cruz <br>.

Peggy Chaffin <br>.
Davi Bailey <br>.

Shana Castillo <br>.
Sarah Alred <br>.
Alexis DuMarce <br>.
Jennifer Barela <br>..
Jennifer Gutridge <br>.
Lacey Moore <br>.

Erika Mijarez <br>.
Carolina Medellin <br>.
Shawna Enloe <br>.

Amy Robertson <br>.
Candice Klein <br>.
Yvette Avila <br>.
Eugenia Rowland <br>.
Kristina Koehn <br>.
Rose Myers <br>.

Ashley Vandenburg <br>..
Veronica Valenzuela <br>.
Miranda Fournier <br>.
Tara Childress <br>.

Filed 10/02/20 Page 10of20 PagelD 346
Case 4:20-cv-00910-P Document 10 Filed 10/02/20 Pagei1lof20 PagelD 347 ©

| Docume nt LisT
@Y Srar- Telegram. ré port by ¢ Was ley Johnson
(See AYyYachek Ex\ilsch) |

|
|
:

 

 
Case 4:20-cv-00910-P Document

|
|

Wome

BY KALEY JOHNSON

n say they

. L, face COVID at Fort Worth prison
Starlekgram Ft. Worth Teas

10 Filed 10/02/20 Page 12 of 20 Ragd\pyaae
Eee’
“7+ Evi donee
Ladikkerene ¢
Ads Erheaorcdiert
x Compelling
VELEONS

  

AUGUST 31, 2020 05:00

Inmates incarcerated at the o

AM , UPDATED

nly federally-run I

to a “house of horror” over th

As of Tuesday, 73 women ha
warden and several officials

 

In more than 200 pages of h

UL,
W¥ Lie

forgotten lives of mothers, daughters, g
CDC guideline,” the lawsuit says.

In response to allegations of
CDC guidelines “with regard

The statement also said the n

ve signed onto a p
and officers.

ndwritten testimo
malicious treatment as COVID-19 ran through

the public only hears one side ¢

mistreatment at FI
policies for handling COVID-19. In part of the

e past few months. |

to quarantine and

ajority of inmate

AUGUST 31, 2020 03:29 PM =

medical prison for women in the country say they have been subjected
|

otential class-action suit against Federal Medical Center Carswell, its
|

ny, women describe meals of rotten food, negligent medical care and

the prison.

f the major business (BOP and FMC Carswell), the

rrandmas. granddaughters, sisters all live against every

MC Carswell, the Bureau of Prisons sent a statement on its general

statement, the BOP said its care and treatment of inmates follows
isolation procedures, along with providing appropriate treatment.”

who tested positive for COVID-19 are asymptomatic.

PRISON LOCKDOWN

FMC Carswell, located in no
currently houses about 1,300

Most women are serving sentences for drug or

In April, a woman incarcerated at Carswell gav,

Circle Bear died on April 28.
the last.

The description of what wom
and the more than 200 pages
19.

On June 30, the first cases of

testimony. Inmates say a men

Most of the units in Carswell,
in a 7-foot-by-10-foot space,

While the facility had already
down the commissary and all
The TVs were turned off; offi

For the next four weeks, many of the women w
inmates said, they also went three weeks without being able to buy items such as soap, aspirin or t

The prison stopped serving hat meals. For 19 d
called them “bag nasties” -— ¥

rthwest Fort Wort

She was the first

en at FMC Carsw
of written testimo

such as 2 North,

been on lockdow

cers told the wom

 

community spread began at Carswell, according to the lawsuit and a
aber of staff on th¢ hospital floor was the first person to bring the virus into the prison.

are set.on the perimeter of a square with a TV room in the center.

Vhich served as lunch and dinner.

h, has been a medical women’s prison since 1994. The facility, which

inmates, has a ch¢ckered history of accusations of sexual assault and medical neglect.

white-collar crimes and have medical issues.
; |

e birth via cesarean section while on a ventilator at a hospital. Andrea
woman in BOP custody to die from coronavirus > she would not be

el] have gone through for the past two months is based on interviews
ny from women in Unit 2 North, the first unit to be|hit with COVID-

djoining
hold four women

are set up inside a four-story high rise. Cells, whic

h -— not allowing visitors or daily outdoor time — Carswell shut

activities. For thr¢e days, women said, they did not have contact with their families.

en news stations were airing “fake news” about the prison.

y was shut down.
aMpons.

buld not be able to go outside. Since the commissat

ays, the women said. they received one sack of food a day — inmates

 

 
Case 4:20-cv-00910-P Document

The vegetables they would give us
muffins had mold on them. The fru
the lunch meat unrefrigerated for

The bag usually consisted of “eight pieces of bre
ne woman who a
rown and soft. M

a tomato and a bag of chips,”
“The vegetables were always

The prison removed women fr

work. Women received cloth masks that are was

open doorway of the women’s|cells, inmates said.

THREATENED BY OFFICERS

10 Filed 10/02/20 Page 13 of 20 PagelD 349

5 were brown and dirty. The meat smelt old. The
lit was rotten. They expected us to hold onto
hours and eat it for dinner. Juliana Elaine Lourde

ad, two slices of lunch meat, an apple or orange, half an onion, half
sked to be identified by her initials M.S., wrote in her testimony.
¥ bunkie’s bag once contained a fly in the bag.”

om the unit who worked in sanitation or food service so they would still be able to

hed once a week, and staff put up plastic shower curtains in the

The night COVID-19 fully hit the prison, women in 2 North said they were subjected to malicious treatment from

uwo officers.

On June 30, women were keptin their cells for tf

paperwork that allows them to|go to the bathroom without permission, and a group started to line up to use the

restroom. A staff member hit the panic button and said there was a riot.

|
hree hours, and many had to use the bathroom. Some have medical

Two officers, identified in the suit as Lt. Anthony and Lt. Butler, rushed to the unit. Anthony had a riot gun and

Butler carried pepper spray. Anthony waved the ¢
woman, Ruqayya Abdul-hakim, wrote. Another

“they were breathing, and that

Adbul-hakim wrote that the mg

oun in the air and said inmates “need to stop testing him,” one
woman asked Butler what they had done wrong, and he said that

n terrified her, triggering her PTSD from a past abusive relationship!

They threatened to take our mattresses and the food from our lockers. Lt.
Anthony called us cows. Lt. Butler, in response to one of the girls asking, ‘What

did we do wrong?’ he
Abdul-hakim

“[ refused to move even though there was blood
stained. | was so humiliated,” she wrote.

The lawsuit specifically names

When asked about this incident
pending litigation.

‘NIGHTMARISH CONDITIO

As tensions rose at the prison,

The prison started mass testing
510 women in the prison tested

According to the lawsuit, women who tested posi
their items behind, which were transferred to an unlocked room whe

M2. They had to leave most of
were quickly stolen.

Faith Blake, the primary plainti
horribly.”

in early July. On J
positive for the virus.

said, ‘Y'all are breathing; that's wrong enough!’ pugayya

trickling down my legs. My clothes and linen were e|both blood

Butler and Anthony as defendants.

and others specifically named in the lawsuit, the BOP said it does not comment on

NS’ IN QUARANTINE |
|

hOVID-19 cases did, too.

uly 6. 5] women and two staff members were positive. By July 21,

|
tive were pulled from their cells and sent to a pecans unit called
he P ossessions

ff of the lawsuit, gaid those women who were quarantined were sniaihiie absolutely

 

 
Case 4:20-cv- 00910-

|
A woman described her time 1
because she said she feared re

The woman said she started sl
could not taste or smell, and s|
hours to be seen by medical st

As a sanitation worker,
safe by working day and night. I feel
ng sick. Tanyé

been punished for bei

When she tested positive, she
same clothes. Some women in
were “wonderful” and “kept th
day.

But other women reported “nightmarish conditid
“our food is throw

in aroom with 10 women and

Several women described diffi
when a woman’s tongue swell

M.S. wrote that a woman with
claiming she was going to die

In a letter to the Star-Telegram,
ison: “They call tht.

fear that has taken over the pri

DEATHS AT CARSWELL

Those who tested negative rem
unit” in July. Women who test
Telegram. She, like many won
inmates.

Veronica Carrera-Perez, 40, w:
19. Within three days, Perez st
up, a woman who was recently
she completed her prison sente

On Aug. 3, Perez died from CG
motion for release, she said her

Not including Circle Bear and

Sandra Kincaid, 69, was the

P Document

n M2 ina letter tol
aliation for talkin

was put in a room
M2 had been in ¢]
e women calm,” 4

culty getting med
ed inside her mou

ained in the unit,
pd negative “were
ien, tested negaliv

as transferred into}
arted to complain
released from Caf:
nce, asked that he

Perez, four other

I did my job

COVID-19 had al
n here anyway.” |,

Joyce Godwin, a

VID-19, four mor
medical conditio

second woman

2 Torrence |

10 Filed 10/02/20 Page 14 of 20 PagelD 350

the Star-Telegram. The Star-Telegram is not using her name

x to the media.
owing symptoms |of COVID-19 on July 10. She had a cough, shortness of breath,
e had nasal discharg
aff or be tested.

ree. She asked her unit manager to see a doctor, but had to wait 16
|

to not only clean but to keep staff and inmates
1 my efforts have not been appreciated and I have

with six other women in M2. For six days. the woman stayed in the

ne same clothes for 19 days, she said. She said two officers at M2
ind someone checked their temperature and pulse oximetry twice a

ns” in their rooms. One woman, Windy Panzo, said she was placed
m in and kicked in by their feet like we’re dogs.”

cal care. A group of inmates had to beat on a door felt 15 minutes
h, Panzo wrote.

high fever and “staff refused to help her, so she slit her wrists

woman incarcerated at FMC Carswell,, seioetcmaninelly the
s place a hospital, but it is a house of horror.”

|
according to the women in 2 North, which was declared a “positive

left in there to become positive,” Tara Childress told the Star-
e multiple times before eventually catching the virs from other

‘a cell with a woman who had already tested positive for COVID-
that her head hurt, she couldn’t taste anything and she was throwing
swell told the Star-Telegram. The woman. who was released after
f name not be used out of fear of retaliation from the BOP.

inths after she applied for and was denied home confinement. In her

ns consisted of shortness of breath and possibly breast cancer.

vomen have died from COVID-19-related causes at Carswell.

to die on July 14.
e on a ventilator.

 

On July 20, 51-year-old Teresa Ely died whil
Wendy Campbell, 56, died gd

Marie Neba died on Aug. 25

The BOP said in a statement th
be transferred to a hospital sett
one.”

n Aug. 15

at symptomatic in
ng; either at a loc

 

|

mates whose condition “rises to the level of acute medical care will
Al hospital, or at an institution’s hospital care unit, if they have

 

 
Case #:20-6¥-00810P Document

}
I’m only 28-years-old. Will I be abl
will I die behind bars? Genesis Go

Carswell is not accredited as|a hospital, so inm

Carswell is not the only prisdn to struggle with
federal prisons have died from COVID-19, ace

point had the most cases in the county. and FC
Kevin Ring, executive director of the criminal |
like cruise ships — isolated from the world and
go, bringing and taking home the germs of the

“Now we've had a domino effect where it Hid
wildfire,” Ring said. “There’$ no slowing it de

RECOVERED?

On Aug. 8, the Carswell warden declared the u
The last week of July, the coy
served again.

But women say the virus is ni

transferred into her unit on A

bt over. On Aug. 2

they are not being tested anymore. Sandra Shou
uo. 25 and they ha

10 Filed 10/02/20 Page15of20 PagelD 351

e to go home healthy to be a mother to my kids? Or

nzalez

ates are sent to a local hospital.

containing the virus. Across the country, 117 people incarcerated in
ording to the BOP’s website. FMC Fort Worth, a men’s prison, at one

I Seagoville took that spot in July.

justice reform group FAMM, said the BOP initially treated prisons
| COVID-19. But prisons are not islands; officers and staff come and

|
community.

|
|
|
a state and it hits the prison, and once it gets into the prison, it’s

a

vr

hit “recovered” and said no one else would be tested for the virus.

nmissary re-opened, women started going outside once a week and hot meals were

|

'5, Blake said women are still showing symptoms of COVID-19, but

Iders, who is an inmate in Unit 1 South, said 34 pepals were
id not been tested.

 

I have never felt this helpless and insignificant in my life. The neglect that has
happened at this facility has not only put my life and other inmates in danger, but

also the staff and officers. parnant

 

In a statement, the BOP said if sate of pos

safely carried out their responsibilities in accord
guidelines on when inmates should be removed

Women also say they still stru

who has anxiety, has not been able to see a cou

“They'll have people walk through the units, bu

sitting down one-on-one.”

Childress, and other women in 2 North’s lawsu

ggle with the emq

a parma

tive inmates at Carswell has dropped “as staff have diligently and
lance with CDC guidelines.” The BOP said the prigon follows CDC

from isolation.

I

tional toll of the lockdown and how they were treated. Childress,
nselor for three months.

t that doesn’t help,” she said. “There is no psychological help or

it, hope to find justice for what they say has been cruel and unusual
as a Class action.

punishment. She and Blake stres

On Aug. 24, Judge Mark Pittm

essed that they nged to find a lawyer who can help them file the suit

lan ordered that the Carswell lawsuit could not be filed as a class act

on suit, and each

woman would need to pay a $400 filing fee and

Blake and Childress said that some of them hav

“Anytime we try to speak up or get up, we're ya
us, 50 we're sleep

take our mattresses away from

She said some of the women if

facility transfers, and other inmate movement.

n the suit are being
“We cannot prove that it’s retaliation, but it’s add

file her own lawsuit separately.

@ faced retaliation for signing onto the suit.

inked out, we're isolated,” Blake said. “We get put jin the SHU. They
d.”

ing on metal frames. A lot of the women are scare

 

: transferred to other prisons. The BOP said it has limited facility-to-
lake said.

 

 
Case 4:20-cv-00910- P Document 10 Filed 10/02/20 Page 16 of 20 PagelD 352 (>
al

Dedumeny List

(3) Video of Alchtons by LT. ANTHONY,
— and LT ROTLER in House On
. — Counger ANG Ww) Jesre LACKOCS NL GQ
to ebkain tho foctady + oe
 fecotV age. +o0 Kod 1008 wd a -ocagsna dl. Co
OMA plants L _ [Oe
OQ) Video. Betade of Achons. by. LT. ANTHOwY
and LT. BVTLER! v1 Howsuig vor! AsouTtHt
_r Feotage to. shew.ef use 05 Socce€ anc a
peach ce. ef TudiCference andic. mueltys. a
= Counge\ veddecl to ebtam eviclence
___ weford ts missing «¢
2 Shewos we pedved G\USO OS aes nN
_©f cendoned Behavior. ot AWC. CacsweM\ | oo
_- Pec Rule. ‘B34 (a) Ee EDRICW,P
evidence will loz. Keguested TO

  
 

 

=< Exh. prt oF Phone. Conclom. sub seaktched _
+o Coucts _in_ot GQANAL complaint. «

 

as

~ 3, Exhibd ef yndshs. that wece py ceyled |
Lo sho mmares.. See Mask exibtr

—\W et Lamal CVAD lant ofGred ine
__ Forth Blake ve Warden Core 4: 390-tU-OOR0T-P

: _ Masks, dOMOT ¥ Meet CDC guidelines...
_ and. Sade MEW OAS, save. a\$So. sued EMC _
Carswell Soc Mor provic\ iN. oe PRE geal:
Te xhey 4 Ad nox. Kou dhol it tothe 6Sq
—stacc hen ow. (ow os ae ind SFerence
Naddec ace Shelinmotos ?

 

 

 

 

 

 
VL

VIL.

VIIL.

Case 4:20-cv-00910-P Document 10 Filed 10/02/20 Page17of20 PagelD 353

STATEMENT OF CLAIM:

State here ina short and plain statement the facts of your case, that is, what happened, where did it happen,
when did it happen, and who was involved. Describe how each defendant is involved. You need not give
any legal arguments or cite any cases or statutes. If you intend to allege a number of related claims, number
and set forth cach claim in a separate paragraph. Attach extra pages if necessary, but remember the
complaint must be stated briefly and concisely. IF YOU VIOLATE THIS RULE, THE COURT MAY

STRIKE YOUR COMPLAINT,
On Sune 20™ | wos ested Ch Cave Gut DosiHive Gor Covid-14
| was breatect like an anwral tad io wear te Same clobres
todos haw ag po vV\ Washed foc pret A Weeks, heel

to dra Drom’ “Ach sinks oe cause \ nad ho Cup Mo SPooy),
a P aad Colc c\ loagaec fobd Ws thrasn ofthe door eri tHe Lor
only 45 po Kicked ta Gad wed to Dick | it up once Hae stall left oP

\ Jacke Catt Came ty MA to de 4 oul bect pe fused te speak te
Wd. . \ WIGS told muthple mes McGee Gs heacl of oul STRYKE lean pte

he Loas Whe | séetak fo speak kK with wert Aethne stemps/phove calls put
When he Passed ut lunch ohe « day we cefausecl te Fe Ih fo me,

RELIEF:

State briefly exactly what you want the court to do for you. Make no legal arguments. Cite no cases or
statutes.

Tre clelenclan ts Need feo acknow! ledge LF" behavior ariel need #e
pay for the sitfver ine Crue | avid aevascemel Punisthmen F fey have

" caused.
GENERAL BACKGROUND INFORMATION:

A. State, in complete form, all names you have ever used or been known by including any and all aliases.

Crystal Michelle Themed Crystal Michelle Cline

B. List all TDCJ-CID identification numbers you have ever been assigned and all other state or federal
prison or FBI numbers ever assigned to you.

Fede ra\ Kea 4 DN 32-c1¥

SANCTIONS:
A. Have you been sanctioned by any court as a result of any lawsuit you have filed? YES X NO

 

B. If your answer is “yes,” give the following information for every lawsuit in which sanctions were
imposed. (If more than one, use another piece of paper and answer the same questions.)

1. Court that imposed sanctions (if federal, give the district and division): A &

Case number:

 

Approximate date sanctions were imposed:

 

= le

Have the sanctions been lifted or otherwise satisfied? YES NO
Case 4:20-cv-00910-P Document 10 Filed 10/02/20 Page18of20 PagelD 354

C. Has any court ever warned or notified you that sanctions could be imposed? YES X NO

D. If your answer is “yes,” give the following information for every lawsuit in which a warning was issued.

(If more than one, use another piece of paper and answer the same questions.)

 

1. Court that issued warning (if federal, give the district and division): J p<

2. Case number:

 

3. Approximate date warning was issued:

 

Executed on: A- 2O-Qoa0 Req FAPE3 ROVE

DATE Cet J. DE ca ee

(ASignature of Plaintiff)

PLAINTIFF’S DECLARATIONS

lL.

Lore}

Signed this

[ declare under penalty of perjury all facts presented in this complaint and attachments thereto are true
and correct.

I understand, if I am released or transferred, it is my responsibility to keep the court informed of my
current mailing address and failure to do so may result in the dismissal of this lawsuit.

I understand I must exhaust all available administrative remedies prior to filing this lawsuit.

| understand I am prohibited from bringing an in forma pauperis lawsuit if | have brought three or more
civil actions or appeals (from a judgment in a civil action) in a court of the United States while
incarcerated or detained in any facility, which lawsuits were dismissed on the ground they were
frivolous, malicious, or failed to state a claim upon which relief may be granted, unless I am under
imminent danger of serious physical injury.

understand even if lam allowed to proceed without prepayment of costs, Iam responsible for the entire
filing fee and costs assessed by the court, which shall be deducted in accordance with the law from my
inmate trust account by my custodian until the filing fee is paid.

RA day of Sane, nbes ,20_ RO

(Day) (month) (year)

 

Keg 7 QIK 3BD-O?7K
Occ pl Os

/ASignature of Plaintiff)

WARNING: Plaintiff is advised any false or deliberately misleading information provided in response to the
above questions may result in the imposition of sanctions. The sanctions the court may impose include, but
are not limited to, monetary sanctions and the dismissal of this action with prejudice.
Case 4:20-cv-00910-P Document 10 Filed 10/02/20 Page19o0f20 PagelD 355

    

were ear

ee
Case 4:20-cv-00910-P Document 10 Filed 10/02/20 Page 20o0f20 PagelD 356

 
